DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because 
The abstract should include the second body panel, second variable aerodynamic device, second spoiler and second actuator.
“Figure 3” needs to be deleted.  
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “17” has been used to designate both dashed line and bent line on page 7
reference character “32” has been used to designate both first location and first position on page 9
reference character “33” has been used to designate both connecting member, second location and second position on pages 9 and 10
reference character “41” has been used to designate both first location and first position on page 10

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 28 in FIG. 7A, 7B AND 7C is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claim Objections
Claims 2-17 and 19 are objected to because of the following informalities:  
Regarding claim 2, “A vehicle” (line 1) needs to be changed to
 --The vehicle--. See same deficiency in claims 3-17.
	Regarding claim 19, “A vehicle” (line 1) needs to be changed to
 --The automobile--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German reference DE 10214475 A1.
Regarding claim 1, German reference ‘475 discloses a vehicle comprising: a vehicle body (tailgate 1) comprising a first body panel; and a first variable aerodynamic device comprising: a first spoiler (5) that is resiliently deformable (flexible material 9) between a lowered position and a raised position, the first spoiler being formed from part of the first body panel; and a first actuator configured to move the first spoiler between the lowered position and the raised position as shown in Figure 1.
Regarding claim 2, German reference ‘475 discloses a vehicle according to claim 1, wherein the first body panel comprises a first region and a second region, the first region forming a fixed portion of the vehicle body and the second region forming the first spoiler as shown in Figure 1.
Regarding claim 3, German reference ‘475 discloses a vehicle according to claim 2, wherein the first region and second region of the first body panel are connected together seamlessly as shown in Figure 1.

Regarding claim 5, German reference ‘475 discloses a vehicle according claim 1 wherein the first body panel forms a hinge for the first spoiler to be resiliently deformable between the lowered position and the raised position as shown in Figure 1.
Regarding claim 6, German reference ‘475 discloses a vehicle according to claim 1, wherein the first spoiler forms a generally arcuate shape in a longitudinal cross-section when in the raised position as shown in Figure 1.
Regarding claim 7, German reference ‘475 discloses a vehicle according to claim 1 wherein the vehicle has a front and a rear, and the spoiler (8) is located at a rear portion of the vehicle as shown in Figure 1.
Regarding claim 8, German reference ‘475 discloses a vehicle according to claim 7, wherein the spoiler has a front and a rear, and the rear of the spoiler forms part of the rear of the vehicle as shown in Figure 1.
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bianalana et al. US 2019/0009842 A1.
.
Allowable Subject Matter
Claims 9-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612